Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for our review his contention concerning the factual sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662, 665). In any event, contrary to defendant’s contention, the People provided County Court with a special information indicating that defendant had previously been convicted of a crime, and defendant admitted that he had been so convicted. The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Cayuga County Court, Corning, J. — Violation of Probation.) Present — Hayes, J. P., Hurlbutt, Scudder, Kehoe and Lawton, JJ.